Citation Nr: 0620076	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than February 
28, 2001, for the grant of service connection for 
schizoaffective disorder.

2.  Entitlement to an initial disability rating in excess of 
30 percent for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In a March 2003 decision, the Board reopened a claim of 
service connection for a psychiatric disorder and granted 
service connection for a schizoaffective disorder.

In the March 2003 rating decision, the RO granted service 
connection for schizoaffective disorder effective February 
28, 2001, and assigned a 30 disability rating for the 
disability effective that same date.  The veteran perfected 
an appeal as to the effective date assigned for the grant of 
service connection for a schizoaffective disorder and the 
assignment of a 30 percent disability rating for that 
disorder.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for a schizoaffective disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

At the July 2002 Board hearing, the veteran's representative 
raised the issue of clear and unmistakable error (CUE) in a 
February 1991 rating decision that denied service connection 
for a nervous condition.  In light of the decision, the CUE 
claim has been rendered moot.






FINDINGS OF FACT

1.  On January 31, 1991, the RO received the veteran's claim 
for service connection for a nervous condition.

2.  In a February 1991 rating decision, the RO denied service 
connection for a nervous condition. 

3.  In May 1991, the veteran filed a timely notice of 
disagreement with the denial in the February 1991 rating 
decision.

4.  In a September 1991 rating decision, the RO held that new 
and material evidence had not been submitted and that the 
claim of service connection for a nervous disorder remained 
denied.

5.  In the March 2003 rating decision, the RO granted service 
connection for schizoaffective disorder effective February 
28, 2001.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of 
January 31, 1991, for the grant of service connection for 
schizoaffective disorder have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005); 38 C.F.R. § 19.118 
(1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in March and May 
2001 in which the RO advised the veteran of the type of 
evidence necessary to substantiate a claim for service 
connection for a nervous condition.

In those letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed might be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  The RO told the veteran that he should submit 
the relevant evidence.  In other words, the veteran was told 
to submit any evidence in his possession.

The Board notes VAOPGCPREC 8- 2003 (Dec. 22, 2003) in which 
the VA Office of the General Counsel held that, if, in 
response to a notice of decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
a notice of the information and evidence necessary to 
substantiate the newly raised issue.

In this case, the March and May 2001 notification letters 
were issued in response to the veteran's claim to reopen a 
claim of service connection for a nervous condition.  As 
noted above, the RO also advised the veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.

After service connection was granted for schizoaffective 
disorder, and after the veteran expressed disagreement 
regarding the effective date assigned, the RO issued a SOC in 
January 2004 in which it set forth the law and regulations 
pertinent to a claim for an earlier effective date for the 
grant of service connection for schizoaffective disorder.

Thus, in light of VAOPGCPREC 8-2003 and the January 2004 SOC, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim for an earlier effective date, and has been afforded 
ample opportunity to submit such information and evidence.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the RO assigned an effective date for the grant of service 
connection for schizoaffective disorder in March 2003 after 
the March and May 2001 VCAA letters.  Those VCAA letters of 
necessity dealt with the veteran's service connection claim, 
which was granted in March 2003.  Nonetheless, it is 
applicable to the subsequently raised earlier effective date 
claim as well.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Elements (2), (3) and (4) are not at issue as service 
connection has already been granted for schizoaffective 
disorder and a disability rating has been assigned.  As for 
element (5), the RO addressed that element in the March 2003 
rating decision and January 2004 SOC.

In any event, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran). 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran).    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA and private medical 
records, and reports of VA examinations, which will be 
described below.

Moreover, and crucially, a review of the record reveals that 
no amount of development could change the evidentiary posture 
of the issue of an earlier effective date for the grant of 
service connection for schizoaffective disorder.  That is, 
the outcome of this earlier effective date claim hinges 
exclusively on documents which were filed, and thus made part 
of the record, from 1974 to 2001.  See Dela Cruz, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has retained the services of a representative.  Also, the 
veteran has not expressed a desire for a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  In general, 
the decision does not become final, however, unless the 
veteran is notified of the decision.  See Hauck v. Brown, 6 
Vet. App. 518 (1994), 38 C.F.R. § 3.103(a) (2005).  However, 
38 C.F.R. § 19.110 (1975) provides that while it is 
contemplated that agency of original jurisdiction will give 
proper notice of the right to appeal and the time limit, 
failure to notify the claimant of his right to such appellate 
review or of the time limit applicable to a notice of 
disagreement or substantive appeal will not extend the 
applicable period for taking this action.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii), (r) (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2005).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2005).

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2005).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  According to the 
Court, 38 C.F.R. § 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
an increase of a service-connected rating where service 
connection has already been established.  See Sears v. 
Principi, 16 Vet. App. 244 (2002).

In the case of a report of examination or hospitalization by 
VA or uniformed services, the date of the outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of the claim, but only when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established.  See id. at 294; 
38 C.F.R. § 3.157(b)(1) (2005).

Commencement and perfection of appeal 

Appellate review is initiated by the filing of a NOD and 
completed by the filing of a substantive appeal after a SOC 
has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2005).

38 C.F.R. § 19.118 (1990) indicates that a written 
communication from a claimant or a representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination of an agency of original jurisdiction will 
constitute a NOD.  The NOD should be in terms that can be 
reasonably construed as a desire for review of that 
determination.  It need not be expressed in any specific 
wording.

Analysis

The RO assigned an effective date of February 28, 2001, for 
the grant of service connection for schizoaffective disorder 
on the basis that a claim to reopen entitlement to service 
connection for a nervous condition was received on that day.  
The veteran seeks an earlier effective date.  He argues that 
he filed a notice of disagreement in May 1991 with the denial 
of service connection for a nervous condition in the February 
1991 rating decision and that therefore the January 31, 1991, 
claim remained open.

Procedural history

The pertinent procedural history is as follows.  In a June 
1975 VA Form 21-562 (veteran's application for compensation 
or pension), the veteran indicated that his skin disability, 
which was later service-connected, caused mental anguish.  In 
a April 1976 VA Form 21-4138 (statement in support of claim), 
the veteran noted that he had psychiatric symptomatology 
secondary to his skin disability.  In a May 1976 rating 
decision, the veteran's claim of secondary service connection 
was denied for a nervous condition.  The veteran was not 
notified of this rating decision.  From March to May 1978, 
the veteran was hospitalized at a VA hospital for 
schizophrenia.  In a May 1978 VA Form 21-4138 (statement in 
support of claim), the veteran indicated that his nervous 
condition was aggravated his skin condition.

On January 31, 1991, the RO received a statement from the 
veteran in which he said that he wanted to reopen his claim 
for mental illness.  In a February 1991 rating decision, the 
RO denied service connection for a nervous condition.  In 
April 1991, the veteran was notified of that decision and 
given his appellate rights.  In May 1991, the veteran 
submitted a statement in which he noted a February 1991 
decision and "point[ed] out to the VA" what happened in 
service regarding his psychiatric symptomatology.  In a 
September 1991 rating decision, the RO held that new and 
material evidence had not been submitted and that the claim 
of service connection for a nervous disorder remained denied.  
In September 1991, the veteran was notified of that decision 
and given his appellate rights.  He did not appeal the 
September 1991 rating decision.

On February 28, 2001, the RO received the veteran's claim to 
reopen a claim of service connection for a nervous condition.  
In March 2003, the Board reopened the claim and granted 
service connection for schizoaffective disorder.  In the 
March 2003 rating decision, the RO granted service connection 
for schizoaffective disorder effective February 28, 2001.

Discussion

It is clear that the outcome of this case hinges upon whether 
the veteran's May 1991 statement was a NOD with the denial of 
service connection for a nervous condition in the February 
1991 rating decision.  The veteran maintains that it was a 
NOD; the RO (and to some extent the Board in 2003) determined 
that it was not.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the May 
1991 statement was a NOD with the denial of service 
connection for a nervous condition in the February 1991 
rating decision.

In the May 1991 statement, the veteran expressed 
dissatisfaction or disagreement with the February 1991 
decision.  That statement can be reasonably construed as a 
desire for review of the February 1991 decision.  In fact, 
the RO readjudicated the claim in September 1991.  Therefore, 
under 38 C.F.R. § 19.1118 (1990), the May 1991 statement is a 
NOD to the February 1991 rating decision.  In light of that, 
the January 31, 1991, claim remains pending.

The veteran's representative argues that the date of the 
claim is January 31, 1991.  However, the Board must consider 
whether the date of claim was prior to January 31, 1991.  The 
veteran raised the issue of secondary service connection for 
a nervous condition in June 1975 and April 1976.  That claim 
was adjudicated in a May 1976 rating decision.  Although the 
veteran was not notified of that decision or given his 
appellate rights with regard to that decision, the May 1976 
rating decision is final pursuant to the extant regulations 
at the time, which provide that any failure to provide the 
veteran with notice of his appellate rights and the time 
limits for filing an appeal does not extend the applicable 
filing period.  38 C.F.R. § 19.110 (1975).  Further, it 
appears that the basis of the claim was secondary service 
connection, not direct service connection.  Here, the grant 
of service connection for a schizoaffective disorder was 
based on a direct not secondary relationship to service. 

For discussion purposes, the Board will address whether the 
veteran filed a claim for service connection for nervous 
condition between the May 1976 rating decision and the 
January 31, 1991, claim.  The Board has carefully reviewed 
the record and can identify no prior claim, formal or 
informal, to reopen service connection for a nervous 
condition.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) 
(the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits).  
The fact that the veteran received treatment at a VA hospital 
from March to May 1978 for schizophrenia is not an informal 
claim to reopen.  Under Sears, the VA medical records from 
that hospitalization is not an informal claim to reopen under 
38 C.F.R. § 3.157 because 38 C.F.R. § 3.157 only applies to 
claims in which service connection has already been granted.  
In any event, the veteran did not file a formal claim to 
reopen within one year of receiving VA treatment from March 
to May 1978.  See 38 C.F.R. § 3.157.  In that regard, the May 
1978 statement from the veteran is not a claim to reopen 
service connection for a nervous condition because the 
veteran said in that statement that the nervous condition was 
aggravated the skin condition for which he was seeking an 
increased rating and not that the skin condition caused the 
nervous condition.  Moreover, neither the veteran nor his 
representative has identified any other communication.  

Therefore, the date of the receipt of the claim to reopen is 
January 31, 1991.  The medical evidence shows that the 
veteran has had schizoaffective disorder since January 31, 
1991, and that it is related to active service.  Therefore, 
the January 31, 1991, is the effective date of the grant of 
service connection for schizoaffective disorder.

Conclusion

For reasons stated above, the Board finds that the effective 
date for the grant of service connection for schizoaffective 
disorder is January 31, 1991, the date of receipt of the 
veteran's claim to reopen service connection for a nervous 
condition.  The Board finds that the veteran submitted a 
timely NOD with the February 1991 RO denial of service 
connection for a nervous condition.  

In summary, for reasons and bases expressed above, the Board 
concludes that an effective date of January 31, 1991, may be 
assigned for service connection for schizoaffective disorder.  
To that extent, the appeal is allowed.


ORDER

An effective date of January 31, 1991, is assigned for the 
grant of service connection for schizoaffective disorder.


REMAND

In light of the grant of an effective date of January 31, 
1991, for the grant of service connection for schizoaffective 
disorder, the RO must reconsider the issue of an initial 
rating in excess of 30 percent for schizoaffective disorder.  

Additionally, the latest VA examination is over three years 
old.  The veteran's representative has asserted that a 
contemporaneous examination is warranted.  The Board concurs.

Moreover, via a June 2001 letter, the RO attempted to obtain 
the records of Dr. B of Harvard Vanguard in Watertown, 
Massachusetts from 1990 to the present.  Dr. B. did not 
respond to the request.  Although some records from Harvard 
Vanguard from 1990s are of record, additional records may be 
available and would be relevant in light of the grant of an 
earlier effective date for service connection for 
schizoaffective disorder.  Also, the RO has not made a 
follow-up request to obtain the records as required by 
38 C.F.R. § 3.159(c)(1).  Thus, another attempt to obtain 
those records should be made.



Accordingly, the case is REMANDED for the following action:

1.  The RO should make a follow-up attempt 
to obtain the records of Dr. B of Harvard 
Vanguard in Watertown, Massachusetts from 
1990 to the present.  Any such treatment 
records obtained should be associated with 
the veteran's claims folder.

2.  The RO should schedule the veteran for 
a VA psychiatric examination to evaluate 
the current severity of his 
schizoaffective disorder.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
again review the record and readjudicate 
the issue on appeal.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


